FILED
                            NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-16656

               Plaintiff - Appellee,              D.C. No. CR-84-00106-SC

  v.
                                                  MEMORANDUM *
TIRSO MORALES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                      Samuel Conti, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Tirso Morales appeals from the district court’s judgment denying his petition

for a writ of coram nobis. We have jurisdiction under 28 U.S.C. § 1291. We

review the denial of a writ of coram nobis de novo, see United States v. Riedl, 496

F.3d 1003, 1005 (9th Cir. 2007), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Morales challenges his 1984 guilty-plea conviction on the ground that

counsel was ineffective by failing to inform him of the possible immigration

consequences of his guilty-plea as required under Padilla v. Kentucky, 130 S. Ct.

1473 (2010). The Supreme Court recently held that Padilla does not apply

retroactively to individuals whose convictions, like Morales’s, became final before

the Supreme Court decided Padilla. See Chaidez v. United States, 133 S. Ct. 1103,

1113 (2013). Therefore, the district court properly denied Morales coram nobis

relief because he could not demonstrate that there has been an “error of the most

fundamental character.” See Riedl, 496 F.3d at 1005 (internal quotations omitted).

      The government’s motion, filed on February 25, 2013, to lift the stay and for

summary affirmance is denied as moot.

      AFFIRMED.




                                         2                                     11-16656